Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the Request for Continued Examination (RCE) filed on 08/19/2022. Currently, claims 1-11 and 21-25 are pending in the application.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagaila et al (US 20100244208 A1).

Regarding claim 1, Figure 6 of Pagaila discloses a circuit package, comprising: 
a first monolithic microwave integrated circuit (MMIC) die (102, [0038]-[0041]) having a chip side (at 108) comprising one or more active elements (transistors, [0038]) of the first MMIC die; 
an overmold layer (138, [0049]) at least partially surrounding the first MMIC die; 
a redistribution layer (RDL) (140, [0050]) attached (using 130) to a surface of the first MMIC die opposite the chip side, wherein the RDL comprises a plurality of signal lines (142) connected to the one or more active elements on the chip side of the first MMIC die; 
an interconnection layer (224, please see Figure 8) attached to the RDL and configured to electrically connect the plurality of signal lines in the RDL to a next higher assembly; and 
a plurality of hot vias (164, [0054])) through the first MMIC die (102).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11 and 21-25 are rejected under 35 U.S.C. 103 as being obvious over Liu et al (US 20170033062 A1) in view of Yen et al (US 20130292808 A1).

Regarding claim 1, Figure 7 of Liu discloses a circuit package (450), comprising: 
a first monolithic microwave integrated circuit (MMIC) die (124, [0009] and [0072]) having a chip side (130, [0033]) comprising one or more active elements (active surface 130 includes active device, [0033]) of the first MMIC die; 
an overmold layer (190, [0046]) at least partially surrounding the first MMIC die; 
a redistribution layer (RDL) (460+464+468, [0072]) attached to a surface (128 side) of the first MMIC die opposite the chip side (130), wherein the RDL comprises a plurality of signal lines (466, [0072]) connected to the one or more active elements on the chip side of the first MMIC die; and 
an interconnection layer (206, [0060]) attached to the RDL and configured to electrically connect the plurality of signal lines in the RDL to a next higher assembly (206 are provided to connect a PCB for higher assembly, [0061]).  

Figure 7 of Liu does not teach a plurality of hot vias through the first MMIC die (124).

However, Yen is a pertinent art which teaches a MMIC die ([0004], device with RF capability). Figure 19/21 of Yen teaches a cross-sectional view of a semiconductor package 700, according to another embodiment of the invention, wherein the difference lies in that the grounding element 632 and the feeding element 660 pass through both the integrated circuit 610 and the silicon substrate 620. In addition, the feeding element 660 further passes through the package body 120 and directly contacts the antenna element 150 ([0081]), wherein the feeding elements are hot vias and forms a semiconductor wafer level chip scale package (WLCSP) which reduce size of the device ([0081] and [0083]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute some external vias with a plurality of hot vias through the first MMIC die (124) in the device of Liu (Figure 7) according to the teaching of Yen in order to form a semiconductor wafer level chip scale package (WLCSP) with reduced size to lower cost. Further,  the court has held that a simple substitution of one known element for another (substituting external vias with hot vias through the device) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).

Regarding claim 2, Figure 7 of Liu discloses that the circuit package of claim 1, wherein the chip side (130) of the first MMIC die is oriented away from the RDL (460+464+468, [0072]) to reduce electromagnetic coupling between the plurality of signal lines of the RDL and at least one of the one or more active elements of the first MMIC die (the package is capable of reducing interference since the active device and the RDL lines are at opposite side of the chip, [0045]).  



Regarding claim 3, Figure 7 of Liu in view of Yen teach that the circuit package of claim 2, wherein a portion of the hot vias through the first MMIC die are operably connected to corresponding signal lines (466, [0072] of Liu) of the plurality of signal lines of the RDL (substituting vias 174 in Figure 7 of Liu with hot vias through 124 per Yen teaches this).

Regarding claim 4, Figure 7 of Liu in view of Yen teach that the circuit package of claim 3, wherein: the surface (128 side, Figure 7 of Liu) of the first MMIC die opposite the chip side (130, Figure 7 of Liu) is a backside of the first MMIC die; the circuit package further comprises a ground plane (462B, [0073] of Liu) on a portion of the backside of the first MMIC die; and at least one respective hot via in the plurality of hot vias operably connects the ground plane (462B, [0073] of Liu) to at least one active element in the one or more active elements of the first MMIC die (Figure 19 of Yen teaches that the hot via 630 connecting ground plane to the active elements in 610).

Regarding claim 5, Figure 7 of Liu discloses that the circuit package of claim 4, wherein the RDL (460+464+468, [0072]) provides a thermal conduction path from the backside (128) of the first MMIC die to the next higher assembly (capable of performing this function since RDL has thermal conductive layers 462 and also RDL will have some amount of heat dissipation).  

Regarding claim 6, Figure 7 of Liu discloses that the circuit package of claim 3, further comprising a plurality of conductive pillars (next to 174) through the overmold layer (190).  


Regarding claim 11, Figure 7 of Liu discloses that the circuit package of claim 1, wherein the RDL comprises a multilayer (460+464+468, [0072]) laminate.  
 
Regarding claim 21, Figure 7 of Liu discloses that the circuit package of claim 11, wherein the multilayer laminate of the RDL (460+464+468, [0072]) comprises an insulating material formed over the surface of the first MMIC die opposite the chip side.  

Regarding claim 22, Figure 7 of Liu discloses that the circuit package of claim 1, wherein the RDL  (460+464+468, [0072]) is formed over the surface (128) of the first MMIC die opposite the chip side (130).  

Regarding claim 23, Figure 7 of Liu discloses that the circuit package of claim 22, wherein: Attorney Docket No. 2867-2384Application No. 16/558,393 the surface (128) of the first MMIC die opposite the chip side (130) is a backside of the first MMIC die; the circuit package further comprises a ground plane (462B, [0072]) on a portion of the backside of the first MMIC die; and the ground plane shields at least one of the one or more active elements (at 130, [0033]) of the first MMIC die from the plurality of signal lines (466).  

Regarding claim 24, Figure 7 of Liu discloses that the circuit package of claim 23, wherein the ground plane (462B, [0072]) further shields the one or more active elements (at 130, [0033]) of the first MMIC die from signals in the next higher assembly (PCB connected to 206, [0061]).  



Regarding claim 25, Figure 7 of Liu discloses that the circuit package of claim 23, wherein the RDL (460+464+468, [0072]) comprises an insulating material formed over the ground plane (462B, [0072]).

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Liu et al (US 20170033062 A1) in view of Yen et al (US 20130292808 A1) as applied to claim 6 above, and further in view of Li et al (US 20100315787 A1).

Regarding claim 7, Figure 7 of Liu does not teach that the circuit package of claim 6, further comprising a heat exchanger attached to the overmold layer; wherein the plurality of conductive pillars provides thermal conduction to the heat exchanger.  

However, Li is a pertinent art which teaches an efficient heat dissipating semiconductor package, wherein Figure 13 of Li teaches such as package wherein thermal vias (130, [0023]) are connected to a heat exchanger (202) in the process of improved heat dissipation ([0033]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit package of Liu in view of Yen with a heat exchanger attached to the overmold layer, wherein the plurality of conductive pillars provides thermal conduction to the heat exchanger according to the teaching of Li in order to improve the heat dissipation from the circuit package ([0033] of Li).


Claims 8-10 are rejected under 35 U.S.C. 103 as being obvious over Liu et al (US 20170033062 A1) in view of Yen et al (US 20130292808 A1) as applied to claim 6 above, and further in view of NDIP et al (US 20180191051 A1).

Regarding claim 8, Figure 7 of Liu does not teach that the circuit package of claim 6, wherein the plurality of conductive pillars (174) are electrically connected to a second MMIC die.

However, NDIP is a pertinent art which teaches wafer level package, wherein NDIP teaches such a package 10 including two layers chip layer 12 and dielectric layer 14, wherein the chip layer 12 can include one or several chips, here 12a and 12b, such as RF chips of the front end. A further antenna element can be integrated on this polymer, such that a multi-layered antenna system is formed, wherein, for example, the lower antenna elements excite the upper antenna elements in order to obtain, e.g. greater bandwidth. Embedding can take place, for example, by means of a fan-out panel/wafer level process ([0038]-[0041]), wherein these multichip devices require to have interconnecting layers for making an integrated circuit is well known in pertinent prior arts.

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit package of Liu in view of Yen such that the plurality of conductive pillars are electrically connected to a second MMIC die according to the teaching of NDIP in order to have a circuit package for higher bandwidth ([0039] of NDIP).



Regarding claim 9, Figure 7 of Liu in view of NDIP teaches that the circuit package of claim 8, wherein the second MMIC die is attached to the circuit package over the first MMIC die (please see Figure 1 of NDIP, on a broadest reasonable interpretation, the die 12a is over a side surface of the die 12b, Figure 1 of NDIP).  

Regarding claim 10, Figure 7 of Liu in view of NDIP teaches that the circuit package of claim 8, wherein: the second MMIC die is positioned laterally adjacent the first MMIC die; and the overmold layer at least partially surrounds the second MMIC die (12a and 12b are positioned side by side in Figure 1 of NDIP).  

Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1-11 and 21-25, filed on 08/19/2022, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813